UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	January 31, 2015 Item 1. Schedule of Investments: Putnam Global Equity Fund The fund's portfolio 1/31/15 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (2.1%) BAE Systems PLC (United Kingdom) 486,166 $3,707,765 General Dynamics Corp. 37,600 5,008,696 Northrop Grumman Corp. 62,900 9,872,155 Airlines (1.5%) American Airlines Group, Inc. 123,600 6,066,288 Spirit Airlines, Inc. (NON) 90,400 6,702,256 Automobiles (0.9%) Yamaha Motor Co., Ltd. (Japan) 362,600 7,960,646 Banks (3.7%) Bank of America Corp. 267,100 4,046,565 Bank of Ireland (Ireland) (NON) 27,599,047 8,342,811 ING Groep NV GDR (Netherlands) (NON) 486,795 6,056,251 Metro Bank PLC (acquired 1/15/14, cost $2,776,744) (Private) (United Kingdom) (F) (RES) (NON) 130,448 2,615,652 Natixis SA (France) 1,181,612 7,524,264 TSB Banking Group PLC (United Kingdom) (NON) (S) 1,001,974 4,024,103 Beverages (1.3%) Anheuser-Busch InBev NV ADR (Belgium) 48,400 5,908,188 Britvic PLC (United Kingdom) 509,031 5,392,662 Biotechnology (2.1%) Alkermes PLC (NON) 83,300 6,018,425 Celgene Corp. (NON) 56,300 6,708,708 Gilead Sciences, Inc. (NON) 51,700 5,419,711 Building products (2.0%) Assa Abloy AB Class B (Sweden) 203,609 11,110,895 Fortune Brands Home & Security, Inc. 149,471 6,694,806 Capital markets (2.5%) Charles Schwab Corp. (The) 180,600 4,691,988 E*Trade Financial Corp. (NON) 393,900 9,079,395 Morgan Stanley 247,100 8,354,451 Chemicals (4.6%) Air Products & Chemicals, Inc. 27,600 4,018,836 Akzo Nobel NV (Netherlands) 68,910 4,976,657 Axiall Corp. 94,429 4,178,483 Huntsman Corp. 154,000 3,381,840 Monsanto Co. 83,900 9,898,522 Sherwin-Williams Co. (The) 19,500 5,289,765 Symrise AG (Germany) 80,915 5,311,711 Tronox, Ltd. Class A 153,181 3,238,246 Commercial services and supplies (0.4%) Regus PLC (United Kingdom) 1,045,062 3,175,001 Construction and engineering (0.4%) Mota-Engil Africa NV (Angola) (NON) 60,402 419,859 Mota-Engil SGPS SA (Portugal) (S) 845,316 2,598,764 Containers and packaging (1.4%) MeadWestvaco Corp. 111,200 5,591,136 Sealed Air Corp. 172,500 6,986,250 Diversified consumer services (0.4%) G8 Education, Ltd. (Australia) 1,028,386 3,339,028 Diversified financial services (2.8%) Challenger, Ltd. (Australia) 2,234,542 10,854,916 CME Group, Inc. 102,100 8,709,130 Eurazeo SA (France) 72,253 5,075,449 Diversified telecommunication services (1.6%) Com Hem Holding AB (Sweden) (NON) 587,939 4,544,386 Koninklijke (Royal) KPN NV (Netherlands) 1,646,600 5,094,357 Telecom Italia SpA RSP (Italy) 4,981,776 4,711,565 Electric utilities (0.8%) Exelon Corp. 179,700 6,476,388 Electronic equipment, instruments, and components (1.2%) Hitachi, Ltd. (Japan) 862,000 6,518,445 Murata Manufacturing Co., Ltd. (Japan) 40,500 4,369,716 Energy equipment and services (1.5%) Ezion Holdings, Ltd. (Singapore) 6,355,040 6,010,760 Halliburton Co. 184,100 7,362,159 Food products (2.5%) Hershey Co. (The) 60,200 6,153,042 Nestle SA (Switzerland) 126,510 9,690,276 Pinnacle Foods, Inc. 161,400 5,805,558 Health-care equipment and supplies (0.5%) Cooper Cos., Inc. (The) 27,000 4,256,550 Health-care providers and services (3.3%) Capital Senior Living Corp. (NON) 210,153 5,016,352 Cardinal Health, Inc. 69,400 5,773,386 Catamaran Corp. (NON) 117,700 5,874,407 China Pioneer Pharma Holdings, Ltd. (China) (S) 2,665,000 1,975,267 LifePoint Hospitals, Inc. (NON) 78,500 5,121,340 Universal Health Services, Inc. Class B 54,000 5,536,620 Hotels, restaurants, and leisure (3.1%) Dalata Hotel Group PLC (Ireland) (NON) 944,937 3,119,369 Grand Korea Leisure Co., Ltd. (South Korea) 48,843 1,777,965 Hilton Worldwide Holdings, Inc. (NON) 167,771 4,357,013 NH Hotel Group SA (Spain) (NON) 702,940 3,472,783 Thomas Cook Group PLC (United Kingdom) (NON) 4,188,678 8,062,840 TUI AG (Germany) (NON) 375,281 6,489,054 Household durables (3.4%) Coway Co., Ltd. (South Korea) 58,049 4,643,373 Panasonic Corp. (Japan) 476,800 5,407,698 PulteGroup, Inc. 298,300 6,141,997 Standard Pacific Corp. (NON) 457,735 3,213,300 Techtronic Industries Co., Ltd. (Hong Kong) 1,538,000 5,029,178 Whirlpool Corp. 26,900 5,355,252 Independent power and renewable electricity producers (1.7%) Calpine Corp. (NON) 399,900 8,349,912 NRG Energy, Inc. 276,600 6,820,956 Industrial conglomerates (1.5%) Toshiba Corp. (Japan) 3,384,000 13,542,925 Insurance (6.9%) Admiral Group PLC (United Kingdom) 241,321 5,255,676 American International Group, Inc. 243,323 11,891,195 Assured Guaranty, Ltd. 269,100 6,571,422 Delta Lloyd NV (Netherlands) 182,713 3,460,852 Genworth Financial, Inc. Class A (NON) 700,300 4,888,094 Hartford Financial Services Group, Inc. (The) 435,900 16,956,510 Prudential PLC (United Kingdom) 320,291 7,790,957 St James's Place PLC (United Kingdom) 322,525 4,153,685 Internet and catalog retail (1.2%) Amazon.com, Inc. (NON) 17,100 6,062,463 FabFurnish GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Global Fashion Holding SA (acquired 8/2/13, cost $855,718) (Private) (Brazil) (F) (RES) (NON) 20,200 474,184 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 New Middle East Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Zalando SE (Germany) (NON) 75,851 2,053,481 Zalando SE (acquired 9/30/13, cost $1,479,680) (Private) (Germany) (F) (RES) (NON) 61,710 1,506,217 Internet software and services (3.6%) AOL, Inc. (NON) 175,300 7,581,725 Facebook, Inc. Class A (NON) 79,200 6,012,072 Google, Inc. Class C (NON) 22,502 12,027,769 Telecity Group PLC (United Kingdom) 426,553 5,534,370 IT Services (1.7%) Computer Sciences Corp. 74,400 4,514,592 Visa, Inc. Class A 39,900 10,170,909 Leisure products (0.7%) Brunswick Corp. 105,600 5,731,968 Machinery (0.6%) Pall Corp. 56,500 5,466,940 Media (4.5%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 495,120 7,273,901 Charter Communications, Inc. Class A (NON) 21,700 3,279,196 Comcast Corp. Class A 88,400 4,698,018 DISH Network Corp. Class A (NON) 75,400 5,304,390 Global Mediacom Tbk PT (Indonesia) 33,949,400 4,935,669 Liberty Global PLC Ser. A (United Kingdom) (NON) 124,100 5,797,952 Live Nation Entertainment, Inc. (NON) 142,700 3,391,979 Mediaset SpA (Italy) (NON) 1,056,467 4,798,289 Multi-utilities (0.6%) Veolia Environnement SA (France) 309,064 5,660,656 Multiline retail (0.2%) Mitra Adiperkasa Tbk PT (Indonesia) 3,027,800 1,397,839 Oil, gas, and consumable fuels (3.8%) Anadarko Petroleum Corp. 81,000 6,621,750 BG Group PLC (United Kingdom) 413,515 5,510,190 Cabot Oil & Gas Corp. 208,300 5,519,950 Exxon Mobil Corp. 80,900 7,072,278 Gaztransport Et Technigaz SA (France) 74,663 4,223,606 Genel Energy PLC (United Kingdom) (NON) 264,412 2,491,301 Origin Energy, Ltd. (Australia) 278,280 2,306,915 Paper and forest products (0.5%) Boise Cascade Co. (NON) 101,400 4,100,616 Personal products (1.0%) Coty, Inc. Class A (NON) 246,400 4,686,528 Estee Lauder Cos., Inc. (The) Class A 61,400 4,334,226 Pharmaceuticals (7.5%) Astellas Pharma, Inc. (Japan) 774,800 11,925,261 AstraZeneca PLC (United Kingdom) 153,983 10,950,489 Impax Laboratories, Inc. (NON) 193,600 7,099,312 Jazz Pharmaceuticals PLC (NON) 32,100 5,435,814 Mylan, Inc. (NON) 87,000 4,624,050 Novartis AG (Switzerland) 99,527 9,704,121 Sanofi (France) 49,184 4,531,037 Shionogi & Co., Ltd. (Japan) 174,100 5,234,556 Valeant Pharmaceuticals International, Inc. (NON) 42,200 6,750,734 Professional services (0.4%) Experian PLC (United Kingdom) 201,993 3,563,092 Real estate investment trusts (REITs) (1.2%) Altisource Residential Corp. 138,847 2,500,634 Hibernia REIT PLC (Ireland) 6,254,122 7,868,614 Real estate management and development (2.4%) Howard Hughes Corp. (The) (NON) 35,700 4,663,491 Kennedy-Wilson Holdings, Inc. 211,000 5,610,490 RE/MAX Holdings, Inc. Class A 191,857 6,385,001 Sumitomo Realty & Development Co., Ltd. (Japan) 132,000 4,207,215 Road and rail (0.6%) Union Pacific Corp. 46,700 5,473,707 Semiconductors and semiconductor equipment (3.5%) Applied Materials, Inc. 299,900 6,849,716 Lam Research Corp. 64,100 4,899,804 Micron Technology, Inc. (NON) 355,600 10,406,634 SK Hynix, Inc. (South Korea) (NON) 98,990 4,268,275 Sumco Corp. (Japan) (S) 245,500 4,139,223 Software (1.2%) Activision Blizzard, Inc. 170,900 3,570,956 Fidessa Group PLC (United Kingdom) 105,162 3,794,332 TiVo, Inc. (NON) 301,600 3,154,736 Specialty retail (2.3%) Home Depot, Inc. (The) 63,500 6,630,670 Industria de Diseno Textil (Inditex) SA (Spain) 202,388 5,970,099 Lowe's Cos., Inc. 94,000 6,369,440 Tile Shop Holdings, Inc. (NON) (S) 195,182 1,584,878 Technology hardware, storage, and peripherals (0.6%) Samsung Electronics Co., Ltd. (South Korea) 4,455 5,506,459 Textiles, apparel, and luxury goods (1.0%) Luxottica Group SpA (Italy) 151,936 9,035,357 Thrifts and mortgage finance (0.5%) Radian Group, Inc. 269,600 4,248,896 Tobacco (2.8%) Imperial Tobacco Group PLC (United Kingdom) 167,528 7,870,045 Japan Tobacco, Inc. (Japan) 528,900 14,370,292 Philip Morris International, Inc. 28,765 2,308,104 Wireless telecommunication services (1.7%) Bharti Infratel, Ltd. (India) 898,951 5,251,662 Vodafone Group PLC ADR (United Kingdom) 285,981 10,046,513 Total common stocks (cost $803,333,040) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 0.375%, June 30, 2015 (i) $380,000 $380,589 0.875%, September 15, 2016 (i) 317,000 320,662 1.500%, October 31, 2019 (i) 132,000 134,534 0.625%, August 31, 2017 (i) 124,000 124,172 0.875%, October 15, 2017 (i) 112,000 112,788 1.000%, May 31, 2018 (i) 151,000 151,765 Total U.S. treasury Obligations (cost $1,224,510) SHORT-TERM INVESTMENTS (2.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) Shares 9,236,445 $9,236,445 Putnam Short Term Investment Fund 0.10% (AFF) Shares 9,975,542 9,975,542 SSgA Prime Money Market Fund Class N 0.01% (P) Shares 1,230,000 1,230,000 U.S. Treasury Bills with an effective yield of 0.10%, July 23, 2015 $241,000 240,934 U.S. Treasury Bills with an effective yield of 0.08%, May 28, 2015 110,000 109,994 U.S. Treasury Bills with an effective yield of 0.04%, April 9, 2015 (SEGSF) 470,000 469,996 U.S. Treasury Bills with an effective yield of 0.03%, April 16, 2015 350,000 349,995 U.S. Treasury Bills with an effective yield of zero%, February 19, 2015 2,000 2,000 Total short-term investments (cost $21,614,785) TOTAL INVESTMENTS Total investments (cost $826,172,335) (b) FORWARD CURRENCY CONTRACTS at 1/31/15 (aggregate face value $134,451,616) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Hong Kong Dollar Buy 2/13/15 $7,242,672 $7,240,937 $1,735 Japanese Yen Buy 2/13/15 2,800,146 2,891,832 (91,686) Singapore Dollar Sell 2/13/15 178,326 187,111 8,785 Swiss Franc Buy 3/18/15 7,457,728 7,101,535 356,193 Citibank, N.A. Australian Dollar Buy 4/15/15 1,206,780 1,248,797 (42,017) Canadian Dollar Buy 4/15/15 2,936,314 3,161,994 (225,680) Danish Krone Buy 3/18/15 4,305,164 4,753,602 (448,438) Euro Sell 3/18/15 8,441,565 9,334,948 893,383 Japanese Yen Sell 2/13/15 10,109,477 9,929,043 (180,434) Credit Suisse International Canadian Dollar Buy 4/15/15 6,124,933 6,595,855 (470,922) Swiss Franc Sell 3/18/15 3,573,763 3,956,053 382,290 Deutsche Bank AG Australian Dollar Buy 4/15/15 1,728,489 1,796,696 (68,207) British Pound Sell 3/18/15 5,126,985 5,369,932 242,947 Canadian Dollar Buy 4/15/15 644,093 693,547 (49,454) Euro Sell 3/18/15 7,013,385 7,588,977 575,592 HSBC Bank USA, National Association British Pound Sell 3/18/15 12,472,115 13,031,487 559,372 Canadian Dollar Buy 4/15/15 2,014,676 2,169,641 (154,965) Euro Sell 3/18/15 3,852,716 4,318,832 466,116 JPMorgan Chase Bank N.A. Euro Sell 3/18/15 962,105 1,064,173 102,068 Japanese Yen Buy 2/13/15 2,530,909 2,465,837 65,072 Norwegian Krone Buy 3/18/15 2,161,043 2,233,612 (72,569) Singapore Dollar Sell 2/13/15 1,024,359 1,096,099 71,740 Swedish Krona Sell 3/18/15 5,720,549 5,990,415 269,866 State Street Bank and Trust Co. Canadian Dollar Buy 4/15/15 2,270,285 2,444,713 (174,428) Euro Sell 3/18/15 913,610 1,010,333 96,723 Israeli Shekel Buy 4/15/15 2,093,582 2,082,062 11,520 Japanese Yen Buy 2/13/15 280,255 289,383 (9,128) UBS AG British Pound Sell 3/18/15 7,908,438 8,287,468 379,030 Swiss Franc Buy 3/18/15 8,112,951 7,725,560 387,391 WestPac Banking Corp. British Pound Sell 3/18/15 6,188,852 6,466,453 277,601 Canadian Dollar Buy 4/15/15 1,786,744 1,924,689 (137,945) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/15 (Unaudited) Upfront Payments Total return Swap counterparty/ premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund appreciation JPMorgan Chase Bank N.A. baskets 36,877 $— 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks $27,741 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2014 through January 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $878,603,050. (b) The aggregate identified cost on a tax basis is $826,595,631, resulting in gross unrealized appreciation and depreciation of $116,030,464 and $57,048,151, respectively, or net unrealized appreciation of $58,982,313. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,596,079, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $36,501,807 $64,303,176 $90,829,441 $5,309 $9,975,542 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $9,236,445, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,712,354. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $164,659 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.7% United Kingdom 11.4 Japan 8.9 France 3.1 Netherlands 2.2 Switzerland 2.2 Ireland 2.2 Italy 2.1 Spain 1.9 Australia 1.9 South Korea 1.9 Sweden 1.8 Germany 1.8 Indonesia 0.7 Singapore 0.7 Belgium 0.7 India 0.6 Hong Kong 0.6 Other 0.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $836,877 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $167,131 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $40,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $74,407,570 $78,277,515 $1,980,427 Consumer staples 29,195,646 37,323,275 — Energy 26,576,137 20,542,772 — Financials 98,597,262 74,614,793 2,615,652 Health care 73,635,409 44,320,731 — Industrials 45,284,848 38,118,301 — Information technology 69,188,913 34,130,820 — Materials 46,683,694 10,288,368 — Telecommunication services 10,046,513 19,601,970 — Utilities 21,647,256 5,660,656 — Total common stocks U.S. treasury obligations — 1,224,510 — Short-term investments 11,205,542 10,409,364 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,021,551 $— Total return swap contracts — 27,741 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$5,147,424$2,125,873 Equity contracts	27,741— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$197,100,000 OTC total return swap contracts (notional)$3,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts*# – 27,741 – – – 27,741 Forward currency contracts# 366,713 893,383 382,290 818,539 1,025,488 508,746 108,243 766,421 277,601 5,147,424 Total Assets $366,713 $893,383 $382,290 $818,539 $1,025,488 $536,487 $108,243 $766,421 $277,601 $5,175,165 Liabilities: OTC Total return swap contracts*# – Forward currency contracts# 91,686 896,569 470,922 117,661 154,965 72,569 183,556 – 137,945 2,125,873 Total Liabilities $91,686 $896,569 $470,922 $117,661 $154,965 $72,569 $183,556 $– $137,945 $2,125,873 Total Financial and Derivative Net Assets $275,027 $(3,186) $(88,632) $700,878 $870,523 $463,918 $(75,313) $766,421 $139,656 $3,049,292 Total collateral received (pledged)##† $275,027 $140,000 $(40,000) $680,000 $801,708 $410,000 $– $766,421 $– Net amount $– $(143,186) $(48,632) $20,878 $68,815 $53,918 $(75,313) $– $139,656 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 31, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 31, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 31, 2015
